             Case 4:20-cv-01143-DPM Document 24 Filed 05/12/21 Page 1 of 12


                               UNITED ST ATES DISTRICT COURT
                               EASTERN DISTRICT OF ARKANSAS
                                     CENTRAL DIVISION

                                                      )
 BARBARA RASULALLAH,                                  )
                                                      )
             Plaintiff,                               )
                                                      )
 v.                                                   )       Case No. 4:20-cv-1143-DPM
                                                      )
 SMITH & NEPHEW, INC.                                 )
                                                      )
             Defendant.                               )

                              STIPULATED PROTECTIVE ORDER

         Pursuant to Federal Rule of Civil Procedure 26, the Local Rules of this Court, and by

stipulation and agreement of the parties, and with the express consent of counsel for Plaintiff and

counsel for Defendant, the Court hereby enters the following Protective Order ("Order")

governing the disclosure and use of Confidential information in discovery, any substantive motion

practice and at trial. Accordingly, it is ORDERED:

         1.        Scope.   All documents produced in the course of discovery, including initial

disclosures, all responses to discovery requests, all deposition testimony and exhibits, other

materials which may be subject to restrictions on disclosure for good cause and information derived

directly therefrom (hereinafter collectively "documents"), shall be subject to this Order concerning

confidential information as set forth below. As there is a presumption in favor of open and public

judicial proceedings, this Order shall be strictly construed in favor of public disclosure and open

proceedings wherever possible. The Order is also subject to the Local Rules of this Court and the

Federal Rules of Civil Procedure on matters of procedure and calculation of time periods. This

Order does not presumptively entitle parties to file confidential information under seal.




61651748.3
         Case 4:20-cv-01143-DPM Document 24 Filed 05/12/21 Page 2 of 12



       2.      Form and Timing of Designation.              A party may designate documents as

confidential and restricted in disclosure under this Order by placing or affixing the words

"CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER" on the document in a manner that

will not interfere with the legibility of the document.            Documents shall be designated

CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER prior to or at the time of the production

or disclosure of the documents. The designation "CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER" does not mean that the document has any status or protection by statute

or otherwise except to the extent and for the purposes of this Order.

       3.      Documents Which May Be Designated CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER. Any party may designate documents as CONFIDENTIAL - SUBJECT

TO PROTECTIVE ORDER upon making a good faith determination that the documents contain

information within one or more of the following categories: (a) information prohibited from

disclosure by statute; (b) information that reveals trade secrets; (c) research, technical, commercial,

or financial information that the party has maintained as confidential; (d) medical information

concerning any individual; (e) personal identification information; (t) income tax returns (including

attached schedules and forms), W-2 forms, and 1099 forms; (g) personnel or employment records

of a person who is not a party to the case; or (h) competitive business information relating to Smith

& Nephew Products not at issue in the instant lawsuit. Public records and other information or

documents that are publicly available may not be designated as CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER.

               (a)     Notwithstanding the provisions of Paragraph 3 above, Smith & Nephew may

       redact information from any document designated as CONFIDENTIAL - SUBJECT TO

       PROTECTIVE ORDER that contains names and any information that would identify


                                                  2
         Case 4:20-cv-01143-DPM Document 24 Filed 05/12/21 Page 3 of 12



       patients (other than Plaintiff), physicians, and hospitals referred to in a Medical Device

       Report or an adverse event report.

               (b)        If a party has a good faith basis for challenging the redaction, counsel shall

       initially attempt to resolve the issue through discussions.         If these discussions prove

       unsuccessful, then within ten (10) calendar days of receiving notice of an impasse in the

       discussions, counsel may move for a ruling, which may require this Court's in camera

       inspection of a document on the issue of whether certain information is entitled to redaction.

       4.      Depositions. Depositions or portions of depositions taken in this Action may be

designated CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER. Unless otherwise agreed,

depositions shall be treated as CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER during

the thirty (30) day period following the conclusion or adjournment thereof. Within the thirty (30)

day period, any party or nonparty witness may designate portions of oral testimony as

CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER and shall serve written notice of said

designations on all other parties to this Action. Thereafter, the deposition transcripts and any

portions designated as CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER shall be

protected as CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER, pending objection, under

the terms of this Order.

       5.      Protection of Confidential Material.

               (a)        General Protections. Documents designated CONFIDENTIAL - SUBJECT

       TO PROTECTIVE ORDER under this Order shall not be used or disclosed by the parties,

       counsel for the parties, or any other persons identified in 1 S(b) for any purpose whatsoever

        other than to prepare for and to conduct discovery and trial in this action, including any

        appeal thereof.


                                                    3
 Case 4:20-cv-01143-DPM Document 24 Filed 05/12/21 Page 4 of 12



       (b)     Limited Third-Party Disclosures. The parties and counsel for the parties

shall not disclose or permit the disclosure of any CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER documents to any third person or entity except as set forth in

subparagraphs ( I )-(8). Subject to these requirements, the following categories of persons

may be allowed to review documents that have been designated CONFIDENTIAL -

SUBJECT TO PROTECTIVE ORDER:

              (1)     Counsel.    Counsel for the parties and employees and agents of

       counsel who have responsibility for the preparation and trial of the action;

              (2)     Parties. Parties and employees of a party to this Order;

              (3)     Court Reporters and Recorders. Court reporters and recorders

       engaged for depositions;

               (4)    Consultants,      Investigators,    and     Experts.        Consultants,

       investigators, or experts (hereinafter referred to collectively as "experts") employed

       by the parties or counsel for the parties to assist in the preparation and trial of this

       action or proceeding, but only after such persons have completed the certification

       contained in Attachment A, Acknowledgment of Understanding and Agreement to

       Be Bound;

               (5)    Viewing Persons. Any person who was the author, recipient, or copy

       recipient of a document for purpose of interrogation of such person at trial, by

       deposition, or during the course of preparation for trial or deposition;

               (6)    Treating Physicians. Any treating physician noticed or subpoenaed

       for deposition in this case or called as a witness in this case, provided such person




                                          4
 Case 4:20-cv-01143-DPM Document 24 Filed 05/12/21 Page 5 of 12



       has read this Order in advance of disclosure and executes the certification contained

       in Attachment A, Acknowledgment of Understanding and Agreement to Be Bound;

               (7)    New Parties. In the event that additional persons or entities become

       parties to this action or a related action in which this Order has been specifically

       adopted or stipulated to in writing by counsel of record, they shall not have access

       to CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER information until

       they have signed the Order and this Order has been amended, with the Court' s

       approval, to govern such additional persons; and

               (8)    Others by Consent. Other persons only by written consent of the

       producing party or upon order of the Court and on such conditions as may be agreed

       or ordered. All such persons shall execute the certification contained in Attachment

       A, Acknowledgment of Understanding and Agreement to Be Bound.

       (c)     Consultants and Experts. In the event that a consultant or expert, as

described in Paragraph 5(b)(6), is a current employee of or has a continuous, regular,

ongoing, or current consulting arrangement of any kind with any entity involved in the

design or manufacture of knee implant systems, the party seeking to distribute or show such

Confidential Information or material to such consultant or expert shall not disclose such

information to such consultant or expert unless:

               (1)    The party wishing to disclose the Confidential Information promptly

       identifies such expert or consultant to counsel of the producing party in writing prior

       to disclosure of such information to such expert or consultant;

               (2)    The producing party does not object to such disclosure in writing

       within ten (10) days of such written notice;


                                         5
 Case 4:20-cv-01143-DPM Document 24 Filed 05/12/21 Page 6 of 12



               (3)     The producing party does not attempt to meet and confer to resolve

       the issue within ten (10) days from the mailing of the written objection; and

               (4)     The producing party does not move for a protective order prohibiting

       the disclosure to the expert or consultant within fifteen ( 15) days after the required

       attempt to meet and confer.

       (d)     Control of Documents. Counsel for the parties shall take reasonable and

appropriate measures to prevent unauthorized disclosure of documents designated as

CONFIDENTIAL pursuant to the terms of this Order. Counsel shall maintain the originals

of the forms signed by persons acknowledging their obligations under this Order for a period

of one ( 1) year after dismissal of the action, the entry of final judgment, or the conclusion

of any appeals arising therefrom.

       (e)     Copies. Prior to production to another party, all copies, electronic images,

duplicates, extracts, summaries, or descriptions (hereinafter referred to collectively as

"copies") of documents designated as CONFIDENTIAL - SUBJECT TO PROTECTIVE

ORDER under this Order, or any individual portion of such a document, shall be affixed

with the designation "CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER" if the

word does not already appear on the copy. All such copies shall thereafter be entitled to the

protection of this Order. The term "copies" shall not include indices, electronic databases,

or lists of documents provided these indices, electronic databases, or lists do not contain

substantial portions or images of the text of confidential documents or otherwise disclose

the substance of the confidential information contained in those documents.




                                          6
         Case 4:20-cv-01143-DPM Document 24 Filed 05/12/21 Page 7 of 12



                (t)     Inadvertent Production.         Inadvertent production of any document or

       information without a designation of "CONFIDENTIAL - SUBJECT TO PROTECTIVE

       ORDER" shall be governed by Fed. R. Evid. 502.

               (g)     Claw-Back. In the event a party inadvertently produces a document that

       would otherwise be covered by the attorney-client privilege, the work product protection

       doctrine, or a comparable privilege or protection, that party may, within seven (7) days after

       discovering the inadvertent disclosure, request that the protected document(s) be returned.

       Upon such a request, there is a presumption that the applicable privilege or protection has

       not been waived. The notified party shall make no further use of the protected document(s)

       and shall return the purportedly privileged document(s) within ten (10) working days. If the

       notified party wishes to challenge the applicability of the privilege or assert that the privilege

       has been waived, then, the other party shall, within ten (10) working days from the request

       for the return of the document(s), make a written submission to the Court. The party

       asserting the privilege shall respond within three (3) working days. The notified party shall

       promptly return or sequester and not use or disclose the document(s) until the claim of

       privilege is resolved by the Court. The parties agree that inadvertent disclosure of an

       otherwise privileged document(s) wherein the parties follow the above procedure does not

       operate as a waiver in this action or in other Federal or State proceedings.

        6.      Filing of CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

Documents Under Seal. Confidential information must not be filed on the public docket. Before

filing confidential material or discussing or referencing this material in court filings, the filing party

shall confer with the designating party to determine whether the designating party will remove the

confidential designation, whether the document can be redacted in accordance with Fed. R. Civ. P.


                                                    7
         Case 4:20-cv-01143-DPM Document 24 Filed 05/12/21 Page 8 of 12



5.2, or whether a motion to seal or stipulation and proposed order is warranted. If practicable,

confidential information should be redacted. See Fed. R. Civ. P. 5.2. If an entire page contains

confidential information, substituting a page marked "Redacted" is an acceptable redaction method.

If redaction is impracticable, a party must move for permission to file any confidential information

and a related motion, brief, or paper, containing that material under seal. The moving party must

justify sealing with specifics and solid reasons, including an explanation about why redaction

cannot be done.

        7.      Challenges by a Party to Designation as Confidential. Any CONFIDENTIAL -

SUBJECT TO PROTECTIVE ORDER designation is subject to challenge by any party or non-

party with standing to object (hereafter "party"). Before filing any motions or objections to a

confidentiality designation with the Court, the objecting party shall have an obligation to meet and

confer in a good faith effort to resolve the objection by agreement. If agreement is reached

confirming or waiving the CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER designation

as to any documents subject to the objection, the designating party shall serve on all parties a notice

specifying the documents and the nature of the agreement.

       8.       Action by the Court. If the parties reach an impasse under the provisions of

Paragraph 7, they should file a joint report explaining the disagreement. The parties shall file this

paper under the CM/ECF event called "Joint Report of Discovery Dispute." The joint report must

not exceed ten pages, excluding the style and signature block. Each side gets five pages. The

parties are not permitted to file a motion asking for more pages. The parties shall attach documents

as needed. The parties shall redact any attachments as required by Federal Rule of Civil Procedure

5.2 to protect confidential information. The Court will rule or schedule a hearing. The parties shall

alert the law clerk on the case to the joint report's filing.


                                                    8
          Case 4:20-cv-01143-DPM Document 24 Filed 05/12/21 Page 9 of 12



         9.      Use of Confidential Documents or Information at Trial. All trials are open to the

public. Absent order of the Court, there will be no restrictions on the use of any document that may

be introduced by any party during the trial. If a party intends to present at trial CONFIDENTIAL

- SUBJECT TO PROTECTIVE ORDER documents or information derived therefrom, such party

shall provide advance notice to the other party at least thirty (30) days before the commencement

of trial by identifying the documents or information at issue as specifically as possible (i.e., by Bates

number, page range, deposition transcript lines, etc.) without divulging the actual CONFIDENTIAL

- SUBJECT TO PROTECTIVE ORDER documents or information. The party that produced the

CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER documents or information may move

for orders from the Court as are necessary to govern the use of such documents or information at

trial.

         10.    Obligations on Conclusion of Litigation.

                (a)      Order Remains in Effect. This Order shall remain in force for one year

         after dismissal or entry of final judgment not subject to further appeal.

                 (b)     Return of CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

         Documents. Within thirty days after dismissal or entry of final judgment not subject to

         further appeal, all documents treated as CONFIDENTIAL - SUBJECT TO PROTECTIVE

         ORDER under this Order, including copies as defined in , 5( d), shall be returned to the

         producing party unless: (I) the document has been offered into evidence or filed without

         restriction as to disclosure; (2) the parties agree to destruction in lieu of return; or (3) as to

         documents bearing the notations, summations, or other mental impressions of the receiving

         party, that party elects to destroy the documents and certifies to the producing party that it

         has done so.


                                                     9
         Case 4:20-cv-01143-DPM Document 24 Filed 05/12/21 Page 10 of 12



         11.   Order Subject to Modification. This Order shall be subject to modification by the

Court on its own motion or on motion of a party or any other person with standing concerning the

subject matter. Nothing in this Order shall be construed to limit the parties' rights to modify this

Order.

         12.   No Prior Judicial Determination.          This Order is entered for the purpose of

facilitating discovery. Nothing herein shall be construed or presented as a judicial determination

that any documents or information designated CONFIDENTIAL - SUBJECT TO PROTECTIVE

ORDER by counsel or the parties is subject to protection under Rule 26(c) of the Federal Rules of

Civil Procedure or otherwise until such time as the Court may rule on a specific document or issue.

         13.   Persons Bound. This Order shall take effect when entered and shall be binding

upon all counsel and their law firms, the parties, and persons made subject to this Order by its terms.

         IT IS SO ORDERED.


                                               D.P. Marshall Jr.
                                               United States District Judge

                                               Date:




                                                  10
        Case 4:20-cv-01143-DPM Document 24 Filed 05/12/21 Page 11 of 12




Respectfully submitted,

s/ Willard Proctor, Jr. by Matthew M. Lubozynski with express permission
Willard Proctor, Jr.
Attorney for Plaintiff
2500 South State Street
Little Rock, AR 72206-2162
(501) 378-7720
Arkansas Bar No.: 87136
willard@wpjrlaw.com

Counsel for Plaintiff Barbara Rasulallah

s/ Matthew M. Lubozynski
Robert E. Craddock, Jr. (AR Bar #2008296)
Glen G. Reid (TN Bar# 8184)
Counsel Is Admitted in E.D. Arkansas
Matthew M. Lubozynski (TN Bar #033163)
Counsel Is Admitted in E.D. Arkansas
Wyatt Tarrant & Combs, LLP
6070 Poplar Avenue, Suite 300
Memphis, Tennessee 38119
(901) 537-1000 telephone
(901) 537-1010 facsimile
rcraddock@wyattfirm.com
greid@wyattfirm.com
mlubozynski@wyattfirm.com

Counsel.for Defendant Smith & Nephew, Inc.




                                              11
        Case 4:20-cv-01143-DPM Document 24 Filed 05/12/21 Page 12 of 12



                                          EXHIBIT A

                               ACKNOWLEDGMENT AND
                               AGREEMENT TO BE BOUND

       The undersigned hereby acknowledges that he/she has read the Stipulated Protective Order

entered in the above-captioned action and attached hereto, understands the terms thereof, and

agrees to be bound by its terms. The undersigned submits to the jurisdiction of the United States

District Court for the Eastern District of Arkansas, Central Division in matters relating to the

Protective Order and understands that the terms of the Protective Order obligate him/her to use

materials designated as Confidential Information in accordance with the Order solely for the

purposes of the above-captioned action, and not to disclose any such Confidential Information to

any other person, firm or concern.

       The undersigned acknowledges that violation of the Protective Order may result in

penalties for contempt of court.


                                             Signature

                                             Date:




                                                     12
